UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 97-51057
                         Summary Calendar


                       JUSTO GONZALEZ, JR.,

                                               Plaintiff-Appellant,


                              VERSUS


           U.S. DEPARTMENT OF ARMY; TOGO D. WEST, JR.,
                      Secretary of the Army,

                                              Defendants-Appellees.



          Appeal from the United States District Court
                for the Western District of Texas
                         (EP-96-CV-466-F)
                         August 13, 1998
Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Justo Gonzalez, Jr. (Gonzalez) filed suit in federal court

against appellees, U.S. Department of the Army and Togo D. West,

Jr., Secretary of the Army (the Army), asserting that the Army

refused to promote him to Garrison Manager at Fort Bliss because of

sex and national origin discrimination.    Gonzalez also alleged the

Army retaliated against him because he filed an EEO complaint

challenging the Army’s discriminatory failure to promote. Gonzalez


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
moved for partial summary judgment on his discrimination claim on

October    10,   1997.   The   Army   moved   for   summary   judgment   on

Gonzalez’s discrimination and retaliation claims on October 14,

1997.     The district court denied Gonzalez’s motion for partial

summary judgment and granted the Army’s motion for summary judgment

on both of Gonzalez’s asserted causes of action on November 14,

1997.   Gonzalez timely appealed.

     We have carefully reviewed the briefs, the reply brief, the

record excerpt and relevant portions of the record itself.        For the

reasons stated by the district court in its 31-page Order signed

under date of November 10, 1997 and filed under date of November

14, 1997, we AFFIRM the Final Judgment of the district court signed

under date of November 12, 1997 and filed under date of November

14, 1997.

                  AFFIRMED.




                                      2